Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 24, 2020

                                      No. 04-19-00795-CV

                                     David RODRIGUEZ,
                                           Appellant

                                                v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P. et
                                              al.,
                                          Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI16263
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
        On February 19, 2020, appellant filed a “Motion to Vacate as Void Opinion Affirming
Court Reporter’s Contest Order for Lack of Jurisdiction.” In that motion, appellant argues that
the record in this appeal shows he did not receive notice of the December 17, 2019 hearing on
the court reporter’s challenge to his statement of inability to pay costs. However, appellant’s
motion challenging the order that resulted from the December 17 hearing explicitly states that the
court reporter filed “another hearing Fiat for December 17, 2019.” For this reason, Appellant’s
“Motion to Vacate as Void Opinion Affirming Court Reporter’s Contest Order for Lack of
Jurisdiction” is DENIED.



                                                     _________________________________
                                                     Beth Watkins, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court